                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                       Case No. 18-cv-04075-KAW
                                   8                     Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9              v.

                                  10     RONALD M. KARP, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Samuel Love filed the instant Americans with Disabilities Act case against

                                  14   Defendants. Pursuant to General Order 56, the joint site inspection deadline was October 22,

                                  15   2018, and Plaintiff was required to file a "Notice of Need for Mediation" forty-two days after the

                                  16   joint site inspection. (See Dkt. No. 6.) Thus, Plaintiff's "Notice of Need for Mediation" was due

                                  17   by December 3, 2018.

                                  18          As of the date of this order, Plaintiff has yet to file his "Notice of Need for Mediation."

                                  19   Plaintiff is therefore ordered to show cause by December 28, 2018, why this case should not be

                                  20   dismissed for failure to prosecute by filing the Notice of Need for Mediation or a request to extend
                                       the filing deadline.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: December 11, 2018
                                  23
                                                                                             __________________________________
                                  24                                                         KANDIS A. WESTMORE
                                                                                             United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
